Name: Commission Regulation (EEC) No 345/91 of 13 February 1991 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 No L 41 / 18 Official Journal of the European Communities 14 . 2 . 91 COMMISSION REGULATION (EEC) No 345/91 of 13 February 1991 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production ('), as last amended by Regulation (EEC) No 3837/90 (2), and in particular Article 2 (6) thereof, Whereas, following the amendment to Article 2 of Council Regulation (EEC) No 2997/87 introduced by Council Regulation (EEC) No 3837/90 , it is necessary to fix the deadline for the submission of programmes taking into account the case of the members of the producer groups in the Kingdom of Spain ; whereas it is necessary to amend Article 1 (2) of Commission Regulation (EEC) No 3889/87 (3), as last amended by Regulation (EEC) No 2174/89 (4) accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3889/87 is hereby replaced by the following : 'The programme shall be submitted before 31 March 1988 . However, in the case of conversion plans which are to be implemented from 1989, the programme shall be submitted before 31 December of the year preceding their implementation, and, in any case, before 31 December 1991 at the latest.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 284, 7 . 10 . 1987, p. 19 . (2) OJ No L 367, 29 . 12 . 1990, p. 2 . 0 OJ No L 365, 24. 12. 1987, p. 41 . (4) OJ No L 208 , 20. 7. 1989, p. 16 .